              Case 4:15-cv-01247-HSG Document 109 Filed 04/01/21 Page 1 of 3
                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Ashton Woods Holdings, L.L.C. et al.,
                                                       )   Case No: _______________ SG
                                                                    4:15-cv-01247-H
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF
             v.
                                                       )   ATTORNEY PRO HAC
 6   USG Corporation, et al.,                          )   VICE ; ORDER
                                                       )   (CIVIL LOCAL RULE 11-3)
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Brian Boyle                              , an active member in good standing of the bar of
 9   New Jersey & Pennsylvania , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Intervenors American Gypsum Co. et al. in the
                                                                Michelle Lowery
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    McDermott Will & Emery LLP                            McDermott Will & Emery LLP
      500 North Capitol St. NW                              2049 Century Park East, Suite 3200
14    Washington, D.C. 20001-1531                           Los Angeles, CA 90067-3206
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 756-8756                                        (310) 277-4110
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    bboyle@mwe.com                                        mslowery@mwe.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 077422013    .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/31/21                                                 Brian Boyle
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brian Boyle                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/1/2021
                                                             UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
Case 4:15-cv-01247-HSG Document 109 Filed 04/01/21 Page 2 of 3
Case 4:15-cv-01247-HSG Document 109 Filed 04/01/21 Page 3 of 3
